Title: From Thomas Jefferson to Bernard Peyton, 29 September 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Sept. 29. 24.
The inclosed bill of lading informs me of the shipment from N.Y. of 2 parcels of books for me to your address, and I must pray you to remit to Mr Jonathan Thompson Collector of that port 10.64 duty, frt from Havre & other charges which he has paid on them for me. the books to be forwarded to Raphael by waggon.I owe Edmund Bacon of Ky 33. D. which he wishes me to have lodged in som bk. of Richmd to his credit so that he may dispose of a draught for it. will you make this deposit for me and send me any scrip of a certificate which I may inclose to him as evidence that his draught will be good?The remittance of 500. D. to Europe formerly mentd to you admits no further delay. I must therefore pray you to procure a bill of excha. on Lond.  yielding that sum there nett and clear of excha, payable to Sam. Williams No 13. Finsbury square on acct of Thomas Appleton consul of the U.S. at Leghorn, and to forward the same to Williams with the inclosed letter; sending me at the same time a 4plicate which I may forward to Appleton in proof of the remittance.Affectly yoursTh: J.